Filed 1/20/98 by Clerk of Supreme Court



IN THE SUPREME COURT



STATE OF NORTH DAKOTA



1998 ND 3







Ron L. Moran, d/b/a

RLM Enterprises,                           Plaintiff and Appellee



       v.                                                        



Alan J. Sheppard,                         Defendant and Appellant





Civil No. 970205 





Appeal from the District Court for Cass County, East Central Judicial District, the Honorable Cynthia A. Rothe-Seeger, Judge.

AFFIRMED.

Per Curiam.

Kip M. Kaler, of Kaler Law Office, Fargo, for plaintiff and appellee.

Alan J. Sheppard, pro se, Fargo. 

Moran v. Sheppard

Civil No. 970205



Per Curiam.

[¶1]	Alan J. Sheppard appealed from a judgment awarding $11,370.40 to Ron L. Moran for construction work done on Sheppard’s property and foreclosing a mechanic’s lien on the property.  Sheppard also appeals from an order denying his motion for a new trial or amendment of the findings of fact.  We affirm under N.D.R.App.P. 35.1(a)(2) and (4).

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

William A. Neumann

Mary Muehlen Maring

Herbert L. Meschke